In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-18-00311-CV
                              ________________________


                         IN RE JOHN VILLARREAL, RELATOR



                                    Original Proceeding
                 Arising From Proceedings Before the 237th District Court
                                  Lubbock County, Texas
               Trial Court No. 2017-525,126; Honorable Les Hatch, Presiding


                                     August 28, 2018

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Relator, John Villarreal, has filed a Motion to Withdraw Petition for Writ of

Mandamus which he filed on August 16, 2018. Without passing on the merits of Relator’s

petition, we grant the motion and dismiss the petition. Having dismissed the petition at

Relator’s request, no motion for rehearing will be entertained.


                                                Per Curiam